       Case 2:21-cr-00088-DSF Document 1 Filed 02/26/21 Page 1 of 2 Page ID #:1



 1

 2

 3                                               2/26/2021
 4                                                    JB



 5

 6

 7

 8                           UNITED STATES DISTRICT COURT

 9                     FOR THE CENTRAL DISTRICT OF CALIFORNIA

10                              October 2020 Grand Jury

11   UNITED STATES OF AMERICA,                CR 2:21-cr-00088-DSF

12             Plaintiff,                     I N D I C T M E N T

13                   v.                       [18 U.S.C. § 2250(a): Failure to
                                              Register as a Sex Offender]
14   PERRY WAYNE SALTERS,

15             Defendant.

16

17        The Grand Jury charges:
18                               [18 U.S.C. § 2250(a)]
19        Beginning on a date unknown to the Grand Jury, but no later than
20   or about August 28, 2017, and continuing through on or about November
21   22, 2020, in Los Angeles County, within the Central District of
22   California, and elsewhere, defendant PERRY WAYNE SALTERS, an
23   individual who was required to register pursuant to the Sex Offender
24   Registration and Notification Act (“SORNA”), as a result of being
25   convicted of Aggravated Sexual Battery, in violation of Official Code
26   of Georgia Annotated Section 16-6-22.2, a felony, on or about May 3,
27   1996, in the Superior Court for the State of Georgia, Cherokee
28   County, case number 95CR0687, and having, after said conviction,
       Case 2:21-cr-00088-DSF Document 1 Filed 02/26/21 Page 2 of 2 Page ID #:2



 1   traveled in interstate commerce, knowingly failed to register as a

 2   sex offender as required by SORNA.

 3
                                          A TRUE BILL
 4

 5

 6                                                 /S/
                                          Foreperson
 7

 8   TRACY L. WILKISON
     Acting United States Attorney
 9
     BRANDON D. FOX
10   Assistant United States Attorney
     Chief, Criminal Division
11

12

13   SCOTT M. GARRINGER
     Assistant United States Attorney
14   Deputy Chief, Criminal Division
15   JOSHUA O. MAUSNER
     Assistant United States Attorney
16   Acting Deputy Chief, General
     Crimes Section
17
     KEVIN B. REIDY
18   Assistant United States Attorney
     Violent and Organized Crime Section
19

20

21

22

23

24

25

26

27

28

                                          2
